Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14 are allowed. The following is the examiner’s statement for allowance. Regarding claim 1, the prior art does not disclose or suggest the following:
“......processing, by the server, an action rule of a plurality of action rules, said action rule requires at least one condition that relates to the information from the vehicle and at least one condition that relates to the information from the user device, wherein the conditions are determined based on content identified by the metadata; and sending, by the server, control information to one of the vehicle or the user device to recommend or make a setting when one of the action rules is satisfied.” In combination with the remaining limitations of independent claim 1. Dependent claims 2-6 are also allowed.
Regarding claim 7, the prior art does not disclose or suggest the following:
“...processing, by the server, an action rule of a plurality of action rules, said action rule requires at least one condition that relates to the information from the vehicle and at least one condition that relates to the information from the user device; sending, by the server, control information to one of the vehicle or the user device to recommend or make a setting when one of the action rules is satisfied; and receiving, by the server, user feedback data regarding user action taken in response to the setting being made responsive to said sent control information; wherein said user feedback data is used in a learning process to learn preferences of said user.” in combination with the remaining limitations of independent claim 7. Dependent claims 8-14 are also allowed.
The examiner found PERRY et al. (US 8,050,815 B2, hereinafter PERRY) and MILLER et al. (US 8,775,020 B2, hereinafter MILLER) be the closest prior art of record.
PERRY discloses a method for selectively monitoring one or more vehicle systems. The method includes recognizing, at the vehicle, an activation device that is configured to trigger predetermined setting(s) for the one or more vehicle systems. The telematics unit transmits to a secure server a signal indicative of the fact that the activation device is in use. Access to the secure server for monitoring the one or more vehicle systems via an Internet-enabled program is selectively enabled. A system for monitoring one or more vehicle systems is also disclosed. Further, a method for controlling vehicle system parameters is disclosed herein. MILLER discloses an apparatus for transmitting vehicle information to an occupant communication device (OCD) is provided. The system comprises a communication module positioned within the vehicle. The communication device is configured to receive a transmission status signal indicative of a transmission mode for the vehicle. The communication device is further configured to transmit the transmission status signal over a wireless protocol to the OCD such that the OCD is disabled from being controlled by switches positioned thereon if the transmission mode enables movement of the vehicle. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859